Citation Nr: 0401026	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  92-16 755	)	DATE
	)
RECONSIDERATION	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

The appellant served on active duty in the Army from 
September 1967 to May 1969; he served 13 months in Vietnam 
and was awarded the Combat Infantryman's Badge (CIB), the 
Purple Heart Medal, an Air Medal and a Bronze Star.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision issued by the New Orleans, Louisiana Regional Office 
(RO) of the Department of Veterans Affairs (VA).  After 
remanding the case in July 2001 for the completion of 
additional development, the Board denied the appellant's 
claim of entitlement to service connection for hepatitis C in 
a decision issued in April 2003.  

In July 2003, the appellant submitted a Motion to Reconsider 
in which he contended that, in the course of his 
participation in combat in Vietnam, he came into contact with 
the blood of both enemy and American soldiers.  He also 
contended that he came into contact with the blood of others 
in the hospital where he was treated for his left thigh 
gunshot wound.  The appellant also noted that no medical 
opinion on the question of etiology was of record.

An Order for Reconsideration was issued by direction of a 
Deputy Vice Chairman in October 2003.  38 U.S.C.A. § 7103; 
38 C.F.R. § 20.1000.  An enlarged panel of the Board has been 
convened for the purpose of rendering a decision on 
reconsideration.  The final decision ultimately entered will 
take the place of the April 2003 Board decision, and will be 
the final decision of the Board.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The evidence of record includes information that the 
appellant has been in receipt of Social Security 
Administration (SSA) disability benefits.  The Court has held 
that where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision are often needed by the VA for evaluation of pending 
claims, and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the medical records from 
SSA pertaining to any original award of disability benefits 
and any continuing award of benefits should be requested and 
associated with the claims file.

Review of the medical evidence of record demonstrates that 
the appellant underwent laboratory testing for hepatitis C in 
July 1999; the testing demonstrated repeatedly reactive 
results for antibodies to hepatitis C.  It was suggested that 
a supplemental assay be obtained.  In October 1999, the 
appellant tested positive for hepatitis C antibody; however, 
the testing methodology was not specified.  It was noted that 
the results had been reported to Public Health on October 21, 
1999.  There is no documented clinically confirmed diagnosis 
of hepatitis C infection in the claims file.

The appellant's medical records also indicate that he was 
hospitalized at the Greenbrier Hospital in Covington from 
April 15, 1993 to May 12, 1993.  The discharge summary from 
that hospitalization states that the appellant underwent a 
"hepatitis profile I" that was negative.  However, it is 
not known exactly what kind of hepatitis testing was 
performed.  A urine drug screen on admission to the same 
hospital in September 19993 was positive for cocaine.

In May 1992, the appellant was admitted to the chemical 
dependency program at the North Shore Psychiatric Hospital in 
Slidell.  Liver function testing at admission was abnormal.

A psychiatric evaluation performed in January 1988 yielded 
Axis I diagnoses that included history of opiate dependence 
and history of alcohol dependence.  Hepatitis B surface 
antigen testing performed during a May 1981 VA 
hospitalization was negative.  It was noted that the drugs 
the appellant had used since 1972 had included heroin.

Review of the appellant's service medical records indicates 
that the appellant suffered a gunshot wound of the left thigh 
as a result of hostile fire in June 1968.  He was treated at 
the 36th Evacuation Hospital where he underwent a delayed 
primary closure on June 13, 1968, under general anesthesia.  
Prior to that he had been treated at the 93rd Evacuation 
Hospital where he underwent debridement.  The hospital 
records from these two facilities are not of record, so it is 
unknown whether or not the appellant received any human blood 
products such as blood or plasma.

As pointed out by the appellant's representative, no 
comprehensive review of the appellant's medical history with 
opinion as to the etiology of the appellant's hepatitis has 
been accomplished.  Nor has an analysis of risk factors, such 
as Vietnam combat, past drug use (including heroin and 
cocaine), history of multiple sex partners or tattoos, been 
performed and it is unknown how many risk factors apply to 
the appellant.

While the case was in appellate status, the Court clarified 
the scope of the duty to assist provisions contained in the 
VCAA.  In particular, the Court has found that the provisions 
of 38 U.S.C.A. § 5103(a) must be fulfilled satisfactorily 
before a case is ready for Board review.  The appellant 
should be formally provided with information regarding the 
parameters of his own responsibility versus that of the VA in 
developing his claim for service connection.  The Court has 
held upon many occasions that such specific notice is 
required.  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should take all appropriate 
steps to obtain the appellant's Army 
hospital records from the 93rd Evacuation 
Hospital and the 36th Evacuation Hospital 
from June 1968.  In particular, the RO 
should attempt to ascertain whether the 
appellant was afforded blood bank 
services, including transfusions of human 
blood products such as plasma or blood.

4.  The RO should ascertain whether the 
appellant is listed in Louisiana Public 
Health records as a confirmed case of 
hepatitis C.

5.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any pertinent medical treatment 
records that are not on file.  If so, an 
attempt to obtain the records should be 
undertaken.  In particular, the appellant 
should identify all sources of treatment 
for his hepatitis condition, including at 
VA, private or correctional facilities 
and the RO should obtain copies of the 
laboratory tests reports for all 
hepatitis profiles or testing noted in 
the claims file.  What constituted a 
"hepatitis profile I" at the Greenbrier 
Hospital in Covington in April 1993 
should be identified.  To the extent that 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.

6.  The RO should contact the appropriate 
SSA office to obtain copies of the 
medical records associated with the 
appellant's application(s) for SSA 
disability benefits and those upon which 
any original or continuing award was 
based.  If an ALJ decision was issued, a 
copy of that decision and the associated 
List of Exhibits should also be obtained.  
All of these records are to be associated 
with the claims file.

7.  Thereafter, the RO should arrange for 
the appellant's records to be reviewed by 
an infectious diseases specialist.  The 
reviewer should be provided with the 
appellant's claims file, including any 
records obtained pursuant to the above-
mentioned development, and a copy of this 
remand.  The reviewer should render an 
opinion as to whether or not the 
appellant has hepatitis C, and, if so, 
discuss the etiology and onset date of 
the condition.  The reviewer must list 
and discuss all documented risk factors 
for the appellant; the reviewer should 
rank order the documented risk factors 
relative to the probability that any 
current confirmed hepatitis C infection 
is etiologically related to the risk 
factor.  Specifically, the reviewer is 
requested to provide an opinion as to 
whether it is it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any documented 
hepatic pathology is related to the 
appellant's service.  The basis of the 
opinion should be included in the 
document containing the opinion.

If the reviewer indicates that a physical 
examination or laboratory testing is 
necessary before an opinion can be 
rendered, the RO should arrange for said 
examination to take place, mindful of the 
holding of Bolton v. Brown, 8 Vet. App. 
185 (1995).

8.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time is to be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


			
	CONSTANCE B. TOBIAS	MARK GREENSTREET
Veterans Law Judge, Board of Veterans'	Veterans Law Judge, 
Board of Veterans' 	Appeals
	Appeals


		
	MARY GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


